DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of Group II, species I (Fig. 9) (claims 1-3) in the reply filed on 02/18/2022 is acknowledged.
Claims 4-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1-3 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 recites in line 2 “a rectangular semiconductor wafer” is indefinite as the preamble says “a semiconductor wafer. Is it a separate wafer or same wafer? Appropriate correction is required.

Claim 1 in line 11 recites “..the wafer”, “..the wafer processing apparatus” have antecedent issues. Similar issues in claim 2 and 3. Appropriate correction is required.

Claims 2-3 are also rejected being dependent on rejected claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Schwab et al (US 2009/0274361 A1) in view of Gibbel (US PGUB 2009/0223539 A1) and Sherman et al. (US PGPUB 2012/0164379 A1)

Regarding claim 1: Schwab teaches in Fig. 1-2 about a method of handling a semiconductor wafer 16, the method comprising:
a. providing a rectangular semiconductor wafer [0018] having a first edge having a width size w (either in X or Y direction shown in Fig. 1) equal to industry standard size A (as no specific size is claimed, therefore any size can be interpreted as the claimed size), and a second edge having a length size L that is larger than the size of the first edge (the opposite of X or Y direction of the first edge), such that L equals A + x, where x is at least three mm;
b. providing a semiconductor wafer processing apparatus 10 (Fig. 2) sized to handle and process industry standard size A wafers, the processing apparatus having a wafer retaining portion sized to retain a wafer having a first edge having a width size w equal to industry standard size A and having a configuration that also accommodates said wafer with a second edge having a length size L; and
c. providing the wafer to the wafer processing apparatus retaining portion such that the first edge having width size w is retained in the retaining portion, and such that the second edge having length size L is also accommodated, and thus handled (As shown in Fig. 2).

Schwab does not explicitly talk about L equals A + x, where x is at least three mm.



Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Gibbel’s and Sherman’s teachings to modify size of Schwab’s rectangular solar wafer according to design need in similar field of application like solar cells (Sherman, [0004], Gibbel, [0003])

                                                                                                                                                                                                   5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Tian et al (US 2009/0152162 A1) in view of Gibbel (US PGUB 2009/0223539 A1) and Sherman et al. (US PGPUB 2012/0164379 A1)


Regarding claim 1: Tian teaches in Fig. 1A, 1B, para [0030], [0034] about a method of handling a semiconductor wafer, the method comprising:
a. providing a rectangular semiconductor wafer having a first edge having a width size w equal to industry standard size A, and a second edge having a length size L that is larger than the size of the first edge ([0030] rectangle), such that L equals A + x, where x is at least three mm;
b. providing a semiconductor wafer processing apparatus sized to handle and process industry standard size A wafers, the processing apparatus having a wafer retaining portion sized to retain 
c. providing the wafer to the wafer processing apparatus retaining portion such that the first edge having width size w is retained in the retaining portion, and such that the second edge having length size L is also accommodated, and thus handled (Fig. 1A, 1B, para [0030], [0034]).

Tian does not explicitly talk about L equals A + x, where x is at least three mm.

Gibbel teaches in [0082] that solar wafers can be different shapes like circular, square, rectangular etc. and can have length be between 100 mm and 3000 mm and width can be typically between 60 mm and 800 mm in width with other sizes also possible. Sherman also teaches in Fig. 1 , [0006] the width of solar wafer is between 145 mm and 165 mm (industry standard size) and length is way more than width dimension.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Gibbel’s and Sherman’s teachings to modify size of Tian’s rectangular solar wafer according to design need in similar field of application like solar cells (Sherman, [0004], Gibbel, [0003])


Regarding claim 2: Tian teaches in Fig. 1A-3A wherein the wafer processing apparatus comprises an edge support apparatus.

Regarding claim 3: Tian in view of Gibbel and Sherman teaches wherein the wafer processing apparatus comprises a planar support apparatus (as it is known in the art to treat planar substrates).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.